— Appeal by the defendant from a judgment of the County Court, Nassau County (Parker, J.), rendered January 17, 1985, convicting him of leaving the scene of an accident without reporting, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements.
Judgment affirmed.
The defendant’s prearrest statement and two postarrest statements were properly admitted into evidence. The first statement was made while the police were investigating the accident and prior to ascertaining that the defendant was involved therein. As such, the defendant was not in custody at the time he made the statement, which, as a result, was not the product of custodial interrogation (see, People v Yukl, 25 NY2d 585, cert denied 400 US 851). The latter two statements, while uttered when the defendant was in police custody, were properly determined to be spontaneous in nature, and not the product of subtle police coercion (see, People v Harris, 57 NY2d 335, cert denied 460 US 1047; People v Stoesser, 53 NY2d 648). Therefore, the defendant’s motion to suppress his statements was properly denied. In addition, the evidence was sufficient to establish that the defendant knew or had cause to know that he was involved in an accident in which a person sustained physical injury (see, Vehicle and Traffic Law § 600 [2]). Thus, the People met their burden of establishing the defendant’s guilt beyond a reasonable doubt.
The other contentions raised by the defendant have been *279reviewed and found to be without merit. Niehoff, J. P., Rubin, Eiber and Hooper, JJ., concur.